20-05027-rbk Doc#161 Filed 11/16/20 Entered 11/16/20 17:27:39 Main Document Pg 1 of
                                         7



                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

    In re:                                   §
                                             §     Chapter 11
    KrisJenn Ranch, LLC,                     §
                                             §
             Debtor                          §     Case No. 20-50805


    KrisJenn Ranch, LLC, KrisJenn Ranch,     §
    LLC–Series Uvalde Ranch, and KrisJenn    §
    Ranch, LLC–Series Pipeline ROW, as       §
    successors in interest to Black Duck     §
    Properties, LLC,                         §
                                             §     Adversary No. 20-05027
             Plaintiffs,                     §
                                             §
    v.                                       §
                                             §
    DMA Properties, Inc. and Longbranch      §
    Energy, LP,                              §
                                             §
             Defendants.                     §


    DMA Properties, Inc. and Frank Daniel     §
    Moore,                                    §
                                              §
           Counter-Plaintiffs and Third-Party §
           Plaintiff,                         §
                                              §
    v.                                        §
                                              §    Adversary No. 20-05027
    KrisJenn Ranch, LLC, KrisJenn Ranch,      §
    LLC–Series Uvalde Ranch, KrisJenn         §
    Ranch, LLC–Series Pipeline ROW, Black §
    Duck Properties, LLC, Larry Wright, and §
    John Terrill,                             §
                                              §
           Third-Party/Counterdefendants.     §
20-05027-rbk Doc#161 Filed 11/16/20 Entered 11/16/20 17:27:39 Main Document Pg 2 of
                                         7



           DMA, MOORE, AND LONGBRANCH’S MOTION TO DISMISS NEW
                    COUNTERCLAIMS UNDER RULE 12(b)(6)

           DMA Properties, Inc. (“DMA”), Frank Daniel Moore, and Longbranch Energy, LP

   (“Longbranch”) move to dismiss two new counterclaims asserted by KrisJenn Ranch, LLC

   (“KrisJenn”).

                                           BACKGROUND1
           This case concerns the parties’ respective rights and interests in a pipeline right-of-way.

   2d Am. Compl. [#138] ¶1. In 2015, Longbranch assigned its right to purchase the pipeline right-

   of-way to Black Duck Properties, LLC. Id. ¶23–26. Longbranch retained a 20% net-profits

   interest in the right-of-way that “shall attach and run with the P-21 or Express pipeline” and

   which “binds [Black Duck’s] successors and assigns.” Id. ¶26.

           At that time, Moore and Wright were 50/50 members in Black Duck via their respective

   entities, SCMED Oilfield Consulting, LLC (Moore) and KrisJenn Ranch, LLC (Wright). Id.

   ¶¶21, 27. Moore later resigned from Black Duck and exchanged his 50% interest in Black Duck

   for, among other things, a 20% net-profits interest that “shall attach and run with the P-21 or

   Express pipeline” and which “binds [Black Duck’s] successors and assigns.” Id. ¶27.

           Shortly thereafter, Black Duck sold the right-of-way to TCRG. Id. ¶28. When Moore,

   DMA, and Longbranch learned of the sale, they informed TCRG that Longbranch and DMA

   both held 20% net-profits interests in the right of way “that ran with the land” because that is

   what their agreements said. Id. ¶¶31, 44.

           Recently, KrisJenn amended its complaint to add two new counterclaims. KrisJenn first

   asserts that DMA, Moore, and Longbranch tortiously interfered with the sale to TCRG by

   claiming that their interests “ran with the land.” Id. ¶44. KrisJenn also asserts that Moore and

   SCMED breached Black Duck’s Company Agreement. Id. ¶¶48–53. Moore, DMA, and




       1
          These factual allegations are drawn from KrisJenn’s complaint, because KrisJenn’s nonconclusory
   allegations must be accepted as true at the motion-to-dismiss stage.
20-05027-rbk Doc#161 Filed 11/16/20 Entered 11/16/20 17:27:39 Main Document Pg 3 of
                                         7



   Longbranch now move to dismiss both new counterclaims for failure to state a claim under

   Federal Rule of Civil Procedure 12(b)(6).

                                              ARGUMENT
           Under Rule 12(b)(6), courts must dismiss claims when the facts pleaded in support do

   not state a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

   Courts may also dismiss claims based on affirmative defenses when the defense “appear[s] on

   the face of the complaint.” EPCO Carbon Dioxide Prods, Inc. v. JP Morgan Chase Bank, NA, 467

   F.3d 466, 470 (5th Cir. 2006).

           “A claim has facial plausibility when the plaintiff pleads sufficient factual content that

   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

   alleged.” Iqbal, 566 U.S. at 678. But a court is not bound to accept legal conclusions couched as

   factual allegations. Papasan v. Allain, 478 U.S. 265, 286 (1986). While all reasonable inferences

   will be resolved in favor of the plaintiff, the plaintiff must plead “specific facts, not mere

   conclusory allegations.” Tuchman v. DSC Comms. Corp., 14 F.3d 1061, 1067 (5th Cir. 1994).

   I.      The Court should dismiss KrisJenn’s tortious-interference claim because
           KrisJenn’s own allegations show that the “interference” was justified as a matter
           of law.
           Under Texas law, justification is an affirmative defense to tortious interference with

   contract. Prudential Ins. Co. of Am. v. Fin. Review Servs., Inc., 29 S.W.3d 74, 80 (Tex. 2000).

   Justification can be established through either (a) exercise of one’s own legal rights; or (b) “a

   good-faith claim to a colorable legal right,” even if the claim “ultimately proves to be

   mistaken.” Id. at 80.

           Here, KrisJenn’s own pleaded allegations show that Moore, DMA, and Longbranch

   were justified in informing TCRG of their interests in the right-of-way. KrisJenn alleges that

   DMA/Moore and Longbranch interfered by “claiming to have a perpetual 20% interest” in the

   right-of-way “that ran with the land.” 2d Am. Compl. [#138] ¶44. Yet, as KrisJenn’s own

   complaint acknowledges, DMA/Moore and Longbranch’s claims are based on written
20-05027-rbk Doc#161 Filed 11/16/20 Entered 11/16/20 17:27:39 Main Document Pg 4 of
                                         7



   agreements that explicitly state the net-profits interests “shall attach and run with the P-21 or

   Express pipeline” and “bind[] [Black Duck’s] successors and assigns.” Id. ¶26–27.

             These written agreements show that DMA/Moore and Longbranch were justified as a

   matter of law in informing TCRG of their interests in the right-of-way, because DMA and

   Longbranch were exercising and enforcing their “own legal rights.” Prudential, 29 S.W.3d at

   80. Likewise, the express terms of the agreements show that DMA and Longbranch were—at a

   minimum—asserting a “good-faith claim to a colorable legal right” when they informed TCRG

   that their interests “ran with the land.” Id. Indeed, both agreements expressly state that DMA

   and Longbranch’s interests “shall attach and run” with the land and bind Black Duck’s

   “successors and assigns.” Id. ¶¶26–27.

             KrisJenn’s own pleaded allegations demonstrate that DMA/Moore and Longbranch

   were justified as a matter of law when they told TCRG about their net-profits interests in the

   right-of-way. DMA, Moore, and Longbranch therefore respectfully request the Court dismiss

   KrisJenn’s claim for tortious interference.

   II.       KrisJenn has not pleaded a claim for breach of contract against Moore and
             SCMED, and Moore is not even a party to the agreement at issue.
             KrisJenn has also pleaded a claim that “SCMED and Moore breached their contractual

   obligations under Article IV of the [Black Duck] Company Agreement and caused injury to

   [KrisJenn].” 2d Am. Compl. [#138] ¶50.

             This conclusory allegation is insufficient to state a claim for breach of contract. For

   example, KrisJenn does not allege (1) what provision was breached; (2) how SCMED or Moore

   breached the provision; or (3) what injury KrisJenn sustained. Nor does KrisJenn explain how

   Moore can be liable for breach of an agreement to which he is not a party. See Ex. 1 (Black Duck

   Company Agreement) at 42 (listing KrisJenn and SCMED as the only members of Black

   Duck).2 Instead, KrisJenn just states that SCMED and Moore breached “Article IV,” which is

         2
          The Black Duck Company Agreement is incorporated into KrisJenn’s complaint by reference. See Tellabs,
   Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 323 (“[C]ourts must consider . . . documents incorporated into
   the complaint by reference . . . .”).
20-05027-rbk Doc#161 Filed 11/16/20 Entered 11/16/20 17:27:39 Main Document Pg 5 of
                                         7



   four pages long and contains 20 different provisions. Id. at 15–18. Bereft of specific facts, this

   kind of conclusory allegation is insufficient to state a claim for breach of contract under

   Rule 12(b)(6).

                                           CONCLUSION
          DMA, Moore, and Longbranch respectfully request the Court dismiss KrisJenn’s

   tortious-interference claim with prejudice because KrisJenn’s own allegations show that DMA,

   Moore, and Longbranch were acting to enforce their legal rights and with “a good-faith claim

   to a colorable legal right.” Prudential, 29 S.W.3d at 80. DMA and Moore also request the Court

   dismiss KrisJenn’s tortious interference claim because (a) Moore is not a party to that contract

   and (b) KrisJenn’s conclusory allegations do not explain how the contract was breached or how

   KrisJenn was injured.



                                                 Respectfully submitted,

                                                 /s/ Christopher S. Johns
                                                 Christopher S. Johns
                                                 State Bar No. 24044849
                                                 Christen Mason Hebert
                                                 State Bar No. 24099898
                                                 JOHNS & COUNSEL PLLC
                                                 14101 Highway 290 West, Suite 400A
                                                 Austin, Texas 78737
                                                 512-399-3150
                                                 512-572-8005 fax
                                                 cjohns@johnsandcounsel.com
                                                 chebert@johnsandcounsel.com
                                                 /s/ Timothy Cleveland
                                                 Timothy Cleveland
                                                 State Bar No. 24055318
                                                 Austin H. Krist
                                                 State Bar No. 24106170
                                                 CLEVELAND | TERRAZAS PLLC
20-05027-rbk Doc#161 Filed 11/16/20 Entered 11/16/20 17:27:39 Main Document Pg 6 of
                                         7



                                       4611 Bee Cave Road, Suite 306B
                                       Austin, Texas 78746
                                       512-689-8698
                                       tcleveland@clevelandterrazas.com
                                       akrist@clevelandterrazas.com
                                       Andrew R. Seger
                                       State Bar No. 24046815
                                       KEY TERRELL & SEGER
                                       4825 50th Street, Suite A
                                       Lubbock, Texas 79414
                                       806-793-1906
                                       806-792-2135 fax
                                       aseger@thesegerfirm.com
                                       Attorneys for Frank Daniel Moore, DMA
                                       Properties, Inc., and Longbranch Energy, LP


                                       /s/ Natalie F. Wilson
                                       Natalie F. Wilson
                                       State Bar No. 24076779
                                       LANGLEY & BANACK, INC.
                                       745 East Mulberry Avenue, Suite 700
                                       San Antonio, Texas 78212
                                       210-736-6600
                                       210-735-6889 fax
                                       nwilson@langleybanack.com
                                       Attorney for Frank Daniel Moore and DMA
                                       Properties, Inc.


                                       Michael Black
                                       Burns & Black PLLC
                                       750 Rittiman Road
                                       San Antonio, TX 78209
                                       mblack@burnsandblack.com

                                       Jeffery Duke
                                       Duke Banister Miller & Miller
                                       22310 Grand Corner Drive, Suite 110
                                       Katy, TX 77494
                                       jduke@dbmmlaw.com

                                       Attorneys for Longbranch Energy, LP
20-05027-rbk Doc#161 Filed 11/16/20 Entered 11/16/20 17:27:39 Main Document Pg 7 of
                                         7



                                   CERTIFICATE OF SERVICE
           I hereby certify that on November 16, 2020, a true and correct copy of the above and
   foregoing instrument was served via the Court’s electronic transmission facilities on those parties
   registered for such notice and served via first class mail, postage prepaid on the parties below.
    Charles John Muller, IV                          Michael Black
    Email: john@muller-smeberg.com                   Email: mblack@burnsandblack.com
    Muller Smeberg, PLLC                             Burns and Black PLLC
    111 W. Sunset                                    750 Rittiman Road
    San Antonio, TX 78209                            San Antonio, TX 78209

    Ronald J. Smeberg                                Jeffery Duke
    Email: ron@smeberg.com                           Email: jduke@dbmmlaw.com
    The Smeberg Law Firm, PLLC                       Duke Banister Miller & Miller
    2010 W Kings Hwy                                 22310 Grand Corner Drive, Suite 110
    San Antonio, TX 78201-4926                       Katy, TX 77494

    Counsel to Plaintiffs Krisjenn Ranch, LLC and Counsel to Defendant Longbranch Energy, LP
    its Series
    Ronald J. Smeberg                                Shane P. Tobin
    Email: ron@smeberg.com                           Email: shane.p.tobin@usdoj.gov
    The Smeberg Law Firm, PLLC                       Office of the U.S. Trustee
    2010 W Kings Hwy                                 903 San Jacinto Blvd, Room 230
    San Antonio, TX 78201-4926                       Austin, Texas 78701

    Counsel to Third-Party Defendant Black Duck
    Properties, LLC                                  United States Trustee
    William P. Germany                               John Terrill
    Email: wgermany@bsklaw.com                       12712 Arrowhead Lane
    BAYNE, SNELL & KRAUSE                            Oklahoma City, OK 73120
    1250 N.E. Loop 410, Suite 725
    San Antonio, Texas 78209                         Third Party Defendant, pro se

    Counsel to Third-Party Defendant Larry
    Wright



                                                         /s/ Christopher Johns
                                                         Christopher Johns
